  Case 2:19-cv-00037-LGW-BWC Document 29 Filed 05/18/20 Page 1 of 2

                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court

                        IN THE UNITED STATES DISTRICT COURT                        By CAsbell at 10:40 am, May 18, 2020

                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION


 LINDA ROZIER,

          Plaintiff,

          v.                                                CIVIL ACTION
                                                            FILE NO. 2:19-cv-00037

 WAL-MART STORES EAST, L.P.,

          Defendant.


                                             ORDER

         The Court will conduct a Settlement Conference in this case on May 27, 2020, 9:30 a.m.,

in Courtroom 2, at the Brunswick Federal Courthouse. Due to the global spread of Coronavirus

Disease 2019 (COVID-19), the following precautions are recommended and advised during this

mediation:

         Every person in attendance at the mediation, to include counsel for both parties and any

representatives, to include, Plaintiff, will be screened at the entrance of the Courthouse. The

Court asks that you limit those in attendance of the mediation to the parties to the lawsuit,

essential counsel, and any representative with full settlement authority. Parties are encouraged,

but not mandated, to bring and wear masks. All parties are to remain six feet apart from each

other.

         These recommended safety measures are for your protection and for the protection of the

employees of the Court.
Case 2:19-cv-00037-LGW-BWC Document 29 Filed 05/18/20 Page 2 of 2



   SO ORDERED, this 18th day of May, 2020.




                             BENJAMIN W. CHEESBRO
                             UNITED STATES MAGISTRATE JUDGE
                             SOUTHERN DISTRICT OF GEORGIA




                                      2
